OPINION OF THE COURT
Per Curiam.
Bruce D. Mencher has submitted an affidavit dated May 6, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Mencher was admitted to the practice of law by the Appellate Division of the *400Supreme Court, Second Judicial Department, on March 18, 1964, under the name Bruce David Mencher.
Mr. Mencher acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he misappropriated escrow funds. Mr. Mencher indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He states that he could not successfully defend himself on the merits against disciplinary charges based upon the allegations against him.
Counsel for the Grievance Committee has recommended that the court accept the resignation. Under the circumstances, the resignation of Bruce D. Mencher as a member of the Bar is accepted and directed to be filed. Accordingly, Bruce D. Mencher is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Lawrence, JJ., concur.
Ordered that the resignation of Bruce D. Mencher is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Bruce D. Mencher is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Bruce D. Mencher shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Bruce D. Mencher is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.